UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 9, 2013 BLUELINX HOLDINGS INC. (Exact name of registrant specified in its charter) Delaware 001-32383 77-0627356 (State or other (Commission (I.R.S. Employer jurisdiction of File Number) Identification No.) incorporation) 4300 Wildwood Parkway, Atlanta, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(770) 953-7000 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01 Regulation FD Disclosure A copy of the presentation slides to be used by BlueLinx Holdings Inc. in connection with a presentation at the Wells Fargo Securities Industrial and Construction Conference on May 9, 2013 is furnished with this Current Report as Exhibit 99.1.The information included in this Item7.01, as well as Exhibit 99.1, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Wells Fargo Securities Industrial and Construction Conference Presentation Slides dated May 9, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BLUELINX HOLDINGS INC. By: /s/ Sara E. Epstein Sara E. Epstein Secretary Dated:May 9, 2013 EXHIBIT INDEX Exhibit No. Description Wells Fargo Securities Industrial and Construction Conference Presentation Slides dated May 9, 2013
